            Case 2:19-cv-00519-GAM Document 1 Filed 02/05/19 Page 1 of 8



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                        :
                                                 :
                               Plaintiff,        :
       v.                                        :          Civil Action No. __________
                                                 :
SAFEHOUSE, a Pennsylvania nonprofit              :
corporation;                                     :
                                                 :
JEANETTE BOWLES, as Executive                    :
Director of Safehouse;                           :
                                                 :
                               Defendants.       :


                    COMPLAINT FOR DECLARATORY JUDGMENT

       While our country is in the midst of an opioid epidemic, this is not the first time we have

faced a drug crisis. From crack cocaine, to methamphetamine, to heroin and fentanyl, our

country has faced the challenge and tragedy of drug addiction for many years. Congress and the

President have sought to address the challenges of drug addiction, abuse, and diversion with the

Controlled Substances Act (“CSA”), enacted in 1970.

       The CSA established a comprehensive and carefully balanced regulatory scheme that has

been updated and revised over time, but remains in full force and effect. Among other things,

the CSA created a tiered structure of controlled substances based on their risk of abuse and

medical purpose; controlled the flow of these substances from their manufacture through the

distribution chain; established important record-keeping requirements; determined which

substances were illegal without an administrative application and waiver; and established a

comprehensive scheme for the treatment of those afflicted with substance use disorder through

narcotic treatment programs.
            Case 2:19-cv-00519-GAM Document 1 Filed 02/05/19 Page 2 of 8



       The legislation’s calculated scheme includes the prohibition of certain conduct involving

controlled substances. Most relevant to the suit at hand, the CSA provides that it is wholly

unlawful to manage or control any place, regardless of compensation, for the purpose of

unlawfully using a controlled substance. Defendant Safehouse seeks to disregard the law and

override Congress’ carefully balanced regulatory scheme by establishing, managing, and

controlling sites in Philadelphia that will allow individuals to engage in the illicit use of

controlled substances, namely, heroin and fentanyl.

       For purposes of this action, it does not matter that Safehouse claims good intentions in

fighting the opioid epidemic. What matters is that Congress has already determined that

Safehouse’s conduct is prohibited by federal law, without any relevant exception. To prevent

Safehouse from violating federal law, the United States asks the Court to declare illegal the

Defendants’ proposed establishment and operation of a place for the unlawful use of controlled

substances.

       Plaintiff, the United States of America, by and through its attorneys, alleges as follows:

       1.      This is a civil action seeking declaratory judgment under the Declaratory

Judgment Act, as amended, 28 U.S.C. § 2201, and under the Controlled Substances Act, as

amended, 21 U.S.C. §§ 801 et seq., and its implementing regulations, 21 C.F.R. §§ 1301 et seq.

                                 JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 21 U.S.C. §§ 856(e),

843(f), and 28 U.S.C. §§ 1331, 1345.

       3.      Venue is proper in the Eastern District of Pennsylvania pursuant to 21 U.S.C.

§ 843(f)(2) and 28 U.S.C. § 1391(b).




                                                   2
            Case 2:19-cv-00519-GAM Document 1 Filed 02/05/19 Page 3 of 8



                                            PARTIES

       4.      Plaintiff is the United States of America.

       5.      Defendant Safehouse is a privately held Pennsylvania nonprofit corporation

located at 1211 Chestnut Street, Suite 600, in Philadelphia, Pennsylvania. Safehouse was formed

in or around August of 2018.

       6.      Safehouse seeks to establish and operate one or more sites in Philadelphia where,

among other things, intravenous drug users will be permitted to use illegal controlled substances

(primarily, heroin and fentanyl) in “consumption rooms” under medical supervision (hereinafter,

“Consumption Room(s)”).

       7.      Defendant Jeanette Bowles is the Executive Director of Safehouse.

                                  FACTUAL ALLEGATIONS

       8.      Existing nonprofit community organizations, such as Prevention Point

Philadelphia, provide a wide range of medical and non-medical services intended to reduce the

harms of the opioid crisis in Philadelphia. These services include, but are not limited to, access

to addiction treatment, wound care, clean needle exchange, social services, testing, free

distribution of the opioid overdose reversal medication Naloxone (Narcan), and training on how

to administer Naloxone.

       9.      Safehouse states on its website that its mission is “sav[ing] lives by providing a

range of overdose prevention services” in Philadelphia, including “[m]edically supervised safe

consumption and post-consumption observation.” (See Safehouse FAQ, attached hereto as

Exhibit A).

       10.     Safehouse further states on its website that, upon arrival at “Safehouse facilities,”

drug users – called “participants” – who seek supervised consumption will be directed to a



                                                 3
           Case 2:19-cv-00519-GAM Document 1 Filed 02/05/19 Page 4 of 8



Consumption Room where they will be provided with syringes and related paraphernalia by

Safehouse staff, who will observe them while they prepare and inject illegal narcotics within the

Safehouse Consumption Room. (Id.).

         11.    “[P]articipants” will then be sent to an “observation room,” where they will be

“offered on-site initiation of Medication Assisted Treatment (MAT), wound care, and referrals to

primary care, social services, and housing opportunities.” (Id.). Safehouse states that it will

“provide overdose reversal and other emergency care” and “advise on sterile injection

technique,” but its staff will not “administer any narcotic or opioid,” nor will they make any such

drug available “other than those that are FDA-approved for the treatment of opioid addiction[.]”

(Id.).

         12.   Heroin and fentanyl are controlled substances. 21 U.S.C. § 812; 21 C.F.R.

§§ 1308.11, 1308.12. Heroin is a Schedule I substance, and fentanyl is a Schedule II substance.

21 U.S.C. § 812(c) (“Schedule I” at (b)(10); “Schedule II” at (b)(6)).

         13.   Knowing or intentional possession of Schedule I or II substances such as heroin

or fentanyl, without satisfying certain exceptions that do not apply to Safehouse participants,

violates federal law. 21 U.S.C. § 844(a).

         14.   The Controlled Substances Act, 21 U.S.C. §§ 801-971, provides, in pertinent part,

that:

               it shall be unlawful to . . . manage or control any place, whether
               permanently or temporarily, either as an owner, lessee, agent,
               employee, occupant, or mortgagee, and knowingly and
               intentionally rent, lease, profit from, or make available for use,
               with or without compensation, the place for the purpose of
               unlawfully manufacturing, storing, distributing, or using a
               controlled substance.

21 U.S.C. § 856(a), (a)(2).



                                                 4
          Case 2:19-cv-00519-GAM Document 1 Filed 02/05/19 Page 5 of 8



       15.     Section 856(a)(2) applies to any person who “manage[s] or control[s] any place”

that they “knowingly and intentionally . . . make available for use, with or without compensation

. . . for the purpose of unlawfully . . . using a controlled substance.” Defendants’ operation of

Consumption Rooms would do exactly that.

       16.     Therefore, Defendants will violate section 856(a)(2) of Title 21 if they open a

Consumption Room.

       17.     Defendants have publically stated their position that the operation of such a

Consumption Room would not violate federal law and that they intend to open one or more

Consumption Rooms notwithstanding section 856 of Title 21 of the United States Code. (See

Exhibit A).

       18.     By a letter to Safehouse’s President and Vice President dated November 9, 2018,

the United States Attorney for the Eastern District of Pennsylvania, William M. McSwain,

advised Safehouse that its planned operation of one or more Consumption Rooms would clearly

violate federal law. (See Nov. 9, 2018, letter, attached hereto as Exhibit B). The government

requested assurance that Safehouse would comply with federal law, and advised that the

government would pursue appropriate legal remedies should Safehouse fail to ensure its

compliance. Id.

       19.     By letter dated November 26, 2018, Safehouse’s President and Vice President

advised the government that Safehouse would not comply, asserting, “[w]e respectfully disagree

with the conclusion that Safehouse’s proposed consumption room would violate federal law.”

(See Nov. 26, 2018, letter, attached hereto as Exhibit C, at 1).




                                                  5
            Case 2:19-cv-00519-GAM Document 1 Filed 02/05/19 Page 6 of 8



        20.     On or about December 24, 2018, Safehouse announced that it had retained DLA

Piper to represent it in potential litigation against the United States regarding Safehouse’s

legality.

        21.     In or around January 2019, Safehouse hired Defendant Jeanette Bowles as its

Executive Director.

        22.     Upon information and belief, Defendants will imminently open one or more

Consumption Rooms in Philadelphia. Defendants’ initial plan was to be operational by January

2019, although they may have recently pushed back the opening to March 2019. 1


                                             COUNT I

 Violation of the Controlled Substances Act, 21 U.S.C. § 856(a)(2) – Declaratory Judgment

        23.     The United States repeats and re-alleges Paragraphs 1 through 22 as if fully set

forth herein.

        24.     Pursuant to 21 U.S.C. § 856(a) and (a)(2), “it shall be unlawful to . . . manage or

control any place . . . and knowingly and intentionally . . . make available for use, with or

without compensation, the place for the purpose of unlawfully . . . using a controlled substance.”

        25.     Defendants intend to manage and control one or more Consumption Rooms in

Philadelphia and they will knowingly and intentionally provide a place for drug users to use

controlled substances unlawfully, such as heroin and fentanyl.

        26.     Accordingly, Defendants imminently will violate 21 U.S.C. § 856(a)(2).




        1
         Colleen Slevin, Denver is latest city pushing for 1st US drug injection site (Nov. 28,
2018), https://www.apnews.com/86a3aca99f72489082fcfa7ff0ab3a83 (“A private nonprofit is
raising money for a supervised injection site in Philadelphia but has pushed back its potential
opening date from January to mid-March, the group Safehouse said.”).
                                                  6
               Case 2:19-cv-00519-GAM Document 1 Filed 02/05/19 Page 7 of 8



         27.      Pursuant to 21 U.S.C. § 856(e), “[a]ny person who violates subsection (a) of this

section shall be subject to declaratory and injunctive remedies as set forth in section 843(f) of

this title.”

         28.      Section 843(f), provides, in turn, that “the Attorney General is authorized to

commence a civil action for appropriate declaratory or injunctive relief relating to . . . [section]

856 of this title.” 21 U.S.C. § 843(f)(1).

         29.      Under 28 U.S.C. § 2201(a), “[i]n a case of actual controversy within its

jurisdiction . . . any court of the United States, upon the filing of an appropriate pleading, may

declare the rights and other legal relations of any interested party seeking such declaration,

whether or not further relief is or could be sought.”

         30.      Declaratory relief is especially appropriate where illegal conduct is imminent.

         31.      The United States is accordingly entitled to appropriate declaratory relief through

this civil action pursuant to 21 U.S.C. § 843(f) and 28 U.S.C. § 2201, stating that Defendants’

establishment and operation of any Consumption Rooms will violate section 856 of Title 21 of

the United States Code.




                                                    7
          Case 2:19-cv-00519-GAM Document 1 Filed 02/05/19 Page 8 of 8



                                        PRAYER FOR RELIEF

       WHEREFORE, the United States respectfully requests that judgrnent be entered in its

favor and against Defendants declaring that Defendants' establishment and operation ofany

Consumption Room, or similar sites made available for the unlawful use of controlled

substances,   will violate 2l U.S.C. $ 856(a)(2).


Dated: February 5, 2019                                 Respectfully submitted,

 JOSEPH H. HI.JNT
 Assistant Attomey General
 Civil Division
                                                            4,h.,*'4/L         il42- '-/
 JAMES M. BURNIIAM                                      WILLIAM M. McSWAIN
 Deputy Assistant Attomey General                       United States Attomey
 Civil Division

 GUSTAV W. EYLER
 Acting Director                                                          AVID
 Consumer Protection Branch                             Assistant United States Attomey
                                                        Chiel Civil Division
 JAMES J. GILLIGAN
 Acting Director
 Federal Programs Branch
                                                              T.               OW
 ANDREWE. CLARK                                               D.
 Assistant Director                                     BRYAN C. HUGHES
 Consumer Protection Branch                             ERIN E. LINDGREN
                                                        Assistant United States Attomeys
 JACQUELINE COLEMAN SNEAD                               Eastem District of Pennsylvania
 Assistant Director                                     615 Chestnut Street, Suite 1250
 Federal Programs Branch                                Philadelphia, P A 19106-447 6
                                                        TEL: (215) 861-8200
 DANIEL K. CRANE-HIRSCH
 Trial Attomey                                          Counsel   for the Uniled   States
 Consumer Protection Branch

 TAMRAT. MOORE
 Senior Counsel
 Federal Programs Branch

Co-Counsel    for the United   States


                                                    8
rs44 (R4          06,17)                  Case 2:19-cv-00519-GAM Document 1-1 Filed 02/05/19 Page 1 of 3
                                                                                              cryIL          COVER SHEET
The JS ,+4 ci!il cover sheet and the information contained herein nerther replace nor supplement the filing and servic! of pleadings or other papers as req ired b! lar\ - except                                                        as
provided by local rules ofcoun This fonrl approved by the Judicial Conterenc.€ ofthe United States in Seplember 1974. is required for lhe use ofthe C crk f.C oun for the
DurDoseofinirialingrhecivildockersheet.4;t}1'.s7R{/(zo.\'.so:\Ir-t7I,AGEo1.lHlstoRM)
l. (e)
   ' ' PLAINTIFFS                                                                                                                  DEFEINDANTS
             L-nit€d Stites ofAmerice                                                                                                 SAFEEOUSD, r Penncylvanir Corlnr.rtion;
                                                                                                                                     Jernclte Dowles, hec. Dirertor of Srfehooce
     (b)     County of Residence of First Lisred              Plaintiff Phitrdehhir                                                Count) ofResidence ofFirst Listed          Defenda          qllaEEll!-
                                     (I:X(' EPT IN U.S. P LU MI I:I;             CASI,                                                                           IN II,S PI".IINTIFF    CASI'S ONLL
                                                                                                                                   NOTE:       IN LAND CONDEMNATION CASES. USE THE LOCATION OF
                                                                                                                                               TTIE TRACT OF LAND INVOLVED,
     (C) Anome\s ,rr-,           \7oh'.   ]JJR$. anJ t(h'phnh -\tun,hlh                                                                          (lfKnd /
                                                                                                                                    Attofiteys
      Unikd Strtes Atfortre/s Offic€
      615 Cheshut Street #125O
      Phil.d€Iphi+ PA lerOo
      2r&E6r€2()()
ll. BASIS OF JURISDICTION ar,-", ") n(n. Borontt/                                                                 III.   CITIZENSHIP OF PRINCIPAL PARTIES fl,."ax r" n(heBo'fotflontt
                                                                                                                                              onbt
                                                                                                                               fi:or Dtwtsil]t C6es                                                   and one t o\ Jor Defenlta,'0
X    u.s. covemmeflr                        O   3     Federrl Q{.slion                                                                          PTF DEF                                                                    PTF DEF
           Plainlitr                                    lU-S-     Go|ennent N.,t a Porly)                              Citizen   ofThis State   Ol  O I                      lncorporated or Principal     Place            d4 E4
                                                                                                                                                                                ofBusiness In This Stat€

O    2     US Govnlrn.ni                    O   1     Dversity                                                         Citiz.o ofAnoiher       stare       O2       O 2      Incorporrred ordPrincipal Place                o 5 -5
             DefcDdant                                  (lndicote <-tuzenship of Padies in lten           III)                                                                  ofBusin€rs Itr Anothcr State

                                                                                                                       Cid?ri or Subj€d ofa                O3       O 3      Fo.eisr N.,rion                                 o 6 36

IV. NATURE OF SUIT otoe ot -.Y honc Boxth                                                                                                                           Click here for: Nature ofsuit Code Descri                      s.
                                                                                T(       TS                            IiaTIirfiIIilrrIS rII                           AA\KRI'PT'I'
O I l0 Inslrance                               PERSONAL INJUR'T'                          Pf,RSONAL       INJIRI'      O     625 Drug Relared Seizure        O   422 ApFal28 USC 158              O     175 Fals€ Claims Acr
n    120   M*ine                           O   310 Airplrne                          O    365 PersoMl lnjur-v -                  of Properry 21 UsC 881      O   421 Wilhdrawal                   d     176 Qua Tatn (31 USC
D    130   MillerAcI                       O   315 Anphne Producl                             Product Liability        al    690 Crher                               28 USC t57                                312e(z))
O    140 NeSotiabl€ Instrumenl                       Liability                       O    367 Heallh Cae/                                                                                         O     400    $aI. Reapponion nent
U    150 Recovery of Overpaymeni           O   320 Assadr- Libel           &                  Pharmaceulical                                                      PROP'RTY Ri(.]FTS               d 4lOAnrihn
         & Enforcsefl t of Jud8xnenl                 Sled6                                    Personal Injury                                                O   820 CopFights                    O     430 Barks .nd Barking
O l5l Medicare Acl                         O   310 Fedeml Employers'                          Produd Liabilit)                                               O   830 Pacnt                        O     450 ConDcrce
O 152 Recovdy of Maull.d                             Liabilirr-                      O    368 Asb€sros Personal                                              O   835   Pat - Atb.eviared          O     ,{60   D.potution
           Stud.{r Lo3trs                  O   340 Mnine                                      Injury Producr                                                         N"w Drug Aplicatiot          a,    .r?0   Ra.k t€€r lofluenc€d a'd
           (Exclu&s vdcrans)               O   145 Manne Producl                              Liabilit!                                                      O   840   Tradcmat                             Corrupl Ors,arizalions
at   153 Recovery of   Ovlrpaym.nl                   Liab'liry                        PERSONAI PROPf,RT}'                             I,AB{)R                XI'ITfiXETEEIIT                      O     480 Coosuncr C.edit
         of veter-d|'s acncfiB             O   350 Molor Vehicle                     O 370 olh€r Frud       O 710                Farr Labor Slardards        o   86t HIA (r395ff)                 O     490 Cablo"Sa TV
O    160 Sto.kholdec' Surrs                O   155 Molor Vehicle                     O 371 Truth in L.nding                                                  O   862 Bleck LuDs (923)             O SSosedriries/CoEnoditiee
O    190 Other Contract                            Product Liability                 O    380 Ofter Personal           O     720 Labor/Mmagemetrt            O   863 DlwCEIww (4{5(s)                          Exchange
O    195 Contract Product   Liability      d   360 Other Persoral                             Property Damage                     Relanons                   o   864 SSID Titte XVI               X890         Olher $alulory Achons
at   196   Fl"   chise                               IrJury                          O    385 Eopeiy Danage            a,    740 Railway Labor Act           O   865 RsI (405(9))                 O     891 Agricukural Acis
                                           d   362   P€rsd        Injury   -                  ProdEt Liability         O     75 I Fanily and Medical                                              O     893 EnvirorrDcrral Mare!
                                                 l'{edical l,ralpractic.                                                                                                                          O     895 Frc.dom of hfomation
                             I                 CIYTI- RI(;HTS                            PRISO\ER ?f,TITIO\S           O     790 other Labor   Lilrgaton        Ff,DERAI, T.\-X SUITS
O    210   Lad Cood€nnaiion                O 4a0 olher Civil Rights                       Hrb..! Corp$r                al    791 Employee Rettemeor          O t70 Tax6 (U.S. Plaintiff           d8           Arbirarion
tl   120   FoElo$lrE                       O 441 Voaing                              O    463 Alicn Daaine.                      Inme S€turir_ Act                     or Defendart)              O t99 AdminisfEriv€ Proc.dure
tl   230   Reit l.ense & Ejeqrnart         C, 442 Empiolm€l|t                        O    510 Moiiods ro Vacare                                              O t7l IRS-Third Pnty                       AclReview o. Aped of
O    240   Tons ro Lad                     O   441   Ho$ing                                                                                                            26lJSC ?509                          Agency D..inoE
O    245   Ton Product Liability                  AccoImodadons                      O 530 Gemrrl                                                                                                 O     950 Constitutio0atity     of
O    290   All OrhsRe:l Prop€ny            O ,145 AEer. *[tsabiliiics -              O 535IM Penalty                             I]It}IICRATIO\                                                             SlaG 9atutcs
                                                     Emplo)mE!                            Olt!i;                       O     462 Nairnlizalion Application
                                           O   446 Arner. VDisabilitics -            O    540 M.mdanus    & otter      O     465 Olher lmnisrarion
                                                     Oiher                           O    J50 Civil tushts
                                           O   448 Edu.ation                         O    555 PrisoB Condition
                                                                                     O    5m Civil Delaft€ -
                                                                                              Coodihons of
                                                                                              Coofinement

V. ORIGIN r2"." - .:' n one Box ontr)
* otie-"I      o 2 Rernoved fiom
    Proceedine Stete Court
                                                                       O3            Rcmandcd fiom                O4        or O 5 Transfened from
                                                                                                                       Reinstated                                            O    6    Mulridismcr               O    t   MultidisEio
                                                                                     Appeuate Coun                     Reopened Arolher Disrict                                        Litigation -                       Litigation -
                                                                                                                                                                                       Transfer                           Direct File
                                                                                                          you arc      tng

VI. CAUSE OF ACTION                                                            ofcause
                                                                                         relief
VII.       REQUESTED IN                         0      cnscr rr tms                  ts A cr-Ass     AcrroN                  DE\I.{\D     S                              CHECK YES only ifdemanded in complainl:
     COMPLAINT:                                        UNDER RULE 23. F.R.CV.P.                                                                                          J[!RY    DEMA:\-I,: O Yes                          Xuo
VIII. RELATED CASE(S)
      IF ANY                                                                         J   L:DCE                                                                   DOCKET NUMBER
DATE                                                                                             ATT]RE OF ATTORNEY                   ORD
Febmory5,2ole

     RECEIPT b                       AMOUNT                                                   APPLYING IFP                                       JUDCE                                 MAG, JUDCE
                              Case 2:19-cv-00519-GAM
                                                 l.iNITEDSTATESDISTRICTCOt:RT         Mf\J.....
                                                        Document 1-1 Filed 02/05/19 Page  2 of 3
                                                        FOR THE EASTERN DISTRICT OF PEl'JNSYLVANIA
                                                                                                                                 Gr\ v,             -;~       . . c;-1 1   ~


                                                                            DESIGNATION FORM
                       (to be used by counsel or prose plamttff to tnd1cate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff:              U.S. Attorney's Office, 615 Chestnut Street, Suite 1250, Philadelphia, PA 19106
                                                                                                                -            -
Address of Defendant:                                1211 Chestnut Street, Suite 600, Philadelphia, Pennsylvania
 Place of Accident, Incident or Transaction:



RELATED CASE, IF ANY:                                   n/a

Case NumbeL                                                       Judge                                                      Date Termmated

Civil cases are deemed related when Yes 1s answered to any of the following quest10ns

        ls this case related to property mcluded man earlier numbered sutt pendmg or w1thm one year                               YesD                   No[{]
        prevtously termmated action m this court?

2       Does this case mvolve the same issue of fact or grow out of the same transaction as a pnor sutt                           YesD                   No[{]
        pending or w1thm one year previously termmated action in this court9

 3      Does this case involve the vahd1ty or mfrmgement of a patent already m sutt or any earlier                                YesO                   No[{]
        numbered case pending or withm one year prev10usly termmated actton ofth1s court?

4      ls this case a second or successive habeas corpus, social secunty appeal, or pro se c1V1! nghts                            YesD                   No[{]
       case filed by the same md1v1duaJ?

I certify that, to my knowledge, the within case                                 related to any case now pendmg or within one year previously terminated actton m
this court except as noted above
                February 5, 2019
DATE
                                                                                                                                              Attorney ID #(if applicable)


CIVIL: (Place a '1 in one category only)

A.             Federal Question Cases:                                                       B.   Diversity Jurisdiction Cases:

01             lndemmty Contract, Marme Contract, and All Other Contracts                   01          Insurance Contract and Other Contracts
0 2            FELA                                                                         0 2         Airplane Personal Injury
O 3            Jones Act-Personal Injury                                                    O 3.        Assault, Defamatton
O      4       Antitrust                                                                    0     4     Marme Personal Injury

B
0
  ~
       7
               Patent
               Labor-Management Relations
               Civil Rights
                                                                                            O
                                                                                            O
                                                                                            0 7
                                                                                                  5.
                                                                                                  6
                                                                                                        Motor Vehicle Personal Injury
                                                                                                        Other Personal Injury (Please specify)
                                                                                                        Products Lmb1lity
O s            Habeas Corpus                                                                0 s         Products Lmbihty - Asbestos
-"9
 ~ \0
               Secunties Act(s) Cases
               Social Security Review Cases
                                                                                            0 9         All other D1vers1ty Cases
                                                                                                        (Please specify)
 7      1      All other Federal Question Cases
              (Please specify)   21 USC§8f~d~),_§4~f1_?8 USC 1331, 1345
 \                               2a use      1


                                                                            ARBITRATION CERTIFICATION
                                                    (The effect of this certification 1s to remove the case from ehg1b1hty for arbitration)

I,           .__G_r_e_g_o_ry_B_._D_a_v_i_d___~ counsel of record or pro se plamttff, do hereby certify
                rsuant to Local ClVll Rule 53 2, § 3(c) (2), that to the best of my knowledge and behef, the damages recoverable in this c1v1I action case
              ex eed the sum of$150,000 00 exclusive ofmterest and costs.

 x                  1ef other than monetary damages ts sought.


DATE        02/05/2019
                                                                                                                                          Attorney ID     #   (if applicable)

J\iOTE A tnal de novo will be a tnal by JUI)' only 1f there has been compltance with r RC P 38                               FEB -5 201s
C"' 609 (5, 2018J
                 Case 2:19-cv-00519-GAM Document 1-1 Filed 02/05/19 Page 3 of 3
                              IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                CASE MANAGEMENT TRACK DESIGNATION FORM
United States of America
                                                                                                 CIVILACTION
                                                                                                 NO.
SAFEHOUSE, a Pennsylvania nonprofit corporation;                                :



Jeanette Bowles, as Executive Director of Safehouse :
   In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
   plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
   filing the complaint and serve a copy on all defendants. (See $ 1 :03 ofthe plan set forth on the reverse
   side of this form.) In the event that a defendant does not agree with the ptaintiff regarding said
   designation, that defendant shall, with its first appearance, submit to the clerk ofcourt and serve on
   the plaintiff and all other parties, a Case Management Track Designation Form speciffing the track
   to which that defendant believes the case should be assigned.

   SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
   (a) Habeas Corpus             -   Cases brought under 28 U.S.C. $ 2241 through $ 2255.                              ()
   (b) Social Security -                         ofa decision of the Secretary of Health
                                     Cases requesting review
         and Human Services denying plaintiff Social Security Benefits.                                                ()
   (c) Arbitration         -   Cases required to be designated for arbitration under Local          Civil Rule 53.2.   ()
   (d) Asbestos     Cases involving claims for personal injury or property damage from
                       -
         exposure to asbestos.                                                                                         ()
   (e) Special Management      Cases that do not fall into tracks (a) through (d) that are
                                        -
         commonly referred to as complex and that need special or intense management                         by
         the court. (See reverse side ofthis form for a detailed explanation ofspecial
         management cases.)                                                                                            ()
   (f)   Standard Management                -   Cases that do not   fall into any one of the other tracks.             (4

    February 5,2019                               Gregory B. David,    AUSA           United States of America
   Date                                             Attorney-atJaw                    Attorney for
      215-861-&521                                (215) 861-8618                        gregory.david@usdoj. gov
   lelephone                                     FAX Number                           E-Mail Address




   (( ir. 660) l0/02
Frequently Case 2:19-cv-00519-GAM
            Asked                   Document 1-2 Filed 02/05/19 Page 1 of Page
                  Questions I Safehouse                                   24     1of24




  FREQUENTLY ASKED
  QUESTIONS
       "studies from other countries have shown that

       [overdose prevention services] reduce the number of
       overdose deaths, reduce transmission rates of
       infectious disease, and increase the number of
       individuals initiating treatment for substance use

       disorders without increasing drug trafficking or crime
        in the areas where the facilities are located."tll

                         Medical Association
       -American




https ://www. safehousephil ly.org/about/faqs                                21412019
FrequentlyCase
           Asked  Questions I Safehouse
               2:19-cv-00519-GAM                                          Page 2 of 24
                                   Document 1-2 Filed 02/05/19 Page 2 of 24




          "We cannot just watch as our children, our parents,

          our brothers, and our sisters die of drug overdose ...
          We have to use every proven toolwe can to save
          their lives until they recover from the grip of
          sd6li6fisn."tzl

                 Thomas Farley, Philadelphia Health
          -Dr.
          Commissioner



  FREQUENTLY ASKED QUESTIONS:

      .   What are overdose prevention services?
      . Why do we need overdose prevention services?
      . What are the benefits of overdose prevention services?
      .   What is Safehouse?
      .   What can participants expect when they come to Safehouse?
      .   What will be the rules of conduct for Safehouse participants?
      .   Who will work at Safehouse?
      .   Do other jurisdictions offer supervised consumption rooms as part of

          overdose prevention services?
      .   Does supervised consumption save lives?
      .   Do people who use supervised consumption sites seek treatment?
      . Do supervised       consumption sites encourage drug use?
      .   Do supervised consumption sites increase neighborhood crime?


https ://www. safehousephil ly.org/about/faqs                                21412019
Frequently Case 2:19-cv-00519-GAM
            Asked                                                         24 3 of 24
                                    Document 1-2 Filed 02/05/19 Page 3 of Page
                  Questions I Safehouse


     .    What are the benefits to the community?
     .    Does the law allow overdose prevention services like those provided by

          Safehouse?
     .    Will Safehouse seek a partnership with law enforcement?
     . Willdata be collected   at Safehouse?
     . How can I financially support the efforts of Safehouse?

    WHAT ARE OVERDOSE PREVENTION SERVICES?
  Overdose prevention services are part of a broader harm-reduction strategy.

  Harm reduction in substance use treatment is aimed at decreasing the

  negative consequences of substance use, and it includes elements of safer

  use, managed use, and medication-supported treatment plans. Harm
  reduction is designed to address the circumstances of the addiction in

  addition to the addiction itself, striving to minimize the harmful effects of

  addiction while recognizing that drug addiction cannot be completely
  eliminated. current leading scholarship establishes that a demonstrably
  effective approach to combating substance use disorder is to encourage
  treatment while providing harm reduction.t3l


  Overdose prevention services are designed to reduce harms associated with

  drug use by carrying out the following activities:

      . Assessment of participant's physical and behavioral       health status

      .   Provision of sterile consumption equipment.
      . Provision of drug testing, such as fentanyl    test strips.




https ://www. safehousephilly. orglabouVfaqs                                      214/2019
           Asked
FrequentlyCase    Questions I Safehouse
               2:19-cv-00519-GAM                                          Page 4 of 24
                                   Document 1-2 Filed 02/05/19 Page 4 of 24


          .   Medically supervised safe consumption and post-consumption

              observation.
          . Overdose reversal.
          . Wound care, other basic medical services,     and referral for more
              complex medical care.
          .   On-site education and counseling about substance use treatment.
          .   On-site initiation of medication assisted treatment (MAT) and recovery

              counseling.
          .   Access to a resource specialist for referrals to supporting services

              including housing opportunities, public benefits, and legal services.
          . Safe disposal of consumption equipment.
          . Distribution of naloxone and other opioid overdose       antidotes approved

              by the U.S. Food and Drug Administration.



  WHY DO WE NEED OVERDOSE PREVENTION
  SERVICES?
  Philadelphia is experiencing an overdose crisis of unprecedented proportion.

  ln 2015, the city's rate of 46.8 drug overdose deaths per 100,000 residents

  dramatically outpaced those of Chicago (11.8) and New York              (13.7).141, tsl In

  2017, the 1,217 overdose deaths in Philadelphia          t6l   represented a 34 percent

  increase from 907 in 2016.t71 Since 2009, overdose deaths in the city have
  risen by nearly 200 percent.lsl Philadelphia has not had a public health crisis

  of this magnitude in more than 100 years.tsl Across all racial and ethnic
  groups, more people have died from drug overdose than from homicide.llol,
  [1 1]




https ://www. safehousephi I ly.org/about/faqs                                         21412019
FrequentlyCase 2:19-cv-00519-GAM
           Asked                                                          Page 5 of 24
                                    Document 1-2 Filed 02/05/19 Page 5 of 24
                  Questions I Safehouse


  This crisis led the Mayor's Task Force to Combat the Opioid Epidemic in
  Philadelphia to recommend that the city further explore implementing

  overdose prevention services and expand treatment access and capacity.
  Overdose prevention services have a long record of success in reducing
  harms of injecting heroin and other opioids.ttzl


  WHAT ARE THE BENEFITS OF OVERDOSE
  PREVENTION SERVICES?
  Overdose prevention services are part of a multifaceted public health

  approach to combating the opioid crisis. Extensive research has
  demonstrated the benefits of overdose prevention services for people who

  use drugs and the communities where drug use        occurs.tl3l'1141'1151'1161



  Overdose prevention services         :



      .   Save lives by reducing the number of fatal drug overdoses through

          education on safer use practices, overdose prevention, and

          intervention.
      . Reduce the spread of infectious diseases     such as HIV and hepatitis C

          among people who use drugs by providing sterile consumption
          supplies.
      .   Connect people who use drugs with other health, treatment, and social

          services.
      .   Create a safer community by reducing drug use in public spaces and
          publicly discarded paraphernalia.




https ://www. safehousephilly. org/about/faqs                                      21412019
           Asked
FrequentlyCase    Questions I Safehouse
               2:19-cv-00519-GAM                                           Page 6 of24
                                    Document 1-2 Filed 02/05/19 Page 6 of 24


  WHAT IS SAFEHOUSE?
  Safehouse is a privately funded Pennsylvania nonprofit corporation whose
  mission is to save lives by providing a range of overdose prevention
  se rvtces


  The leaders and organizers of Safehouse are motivated by the Judeo-
  Christian beliefs ingrained in us from our religious schooling, our devout
  families and our practices of worship. At the core of our faith is the principle
  that preservation of human life overrides any other considerations.

  Safehouse is working with community partners to find a suitable location(s)

  to deliver those services.

  Safehouse's Board of Directors:

  President and Treasurer

  Jose A. Benitez, MSW
  Executive Director, Prevention Point Philadelphia (http://ppponline.org/)


  Vice President and Secretary
  Ronda B. Goldfein, Esq.
  Executive Director, AIDS Law Project of Pennsylvania
  (http ://www. aidslawpa. org/)


  Board member

  Edward G. Rendell, Esq.
  former Governor of Pennsylvania, former Mayor and District Attorney of
  P h i I a de I ph   i   a ( http //www. edwa rd re n d el l. co m/)
                                  :




https ://www. safehousephilly.org/about/faqs                                  2/4t20t9
FrequentlyCase 2:19-cv-00519-GAM
           Asked                   Document 1-2 Filed 02/05/19 Page 7 of PageT
                 Questions I Safehouse                                   24    of24


  Safehouse will receive guidance from an Advisory Committee of
  community leaders and health experts, including:

  Ana V. Diez Roux, M.D., Ph.D., M.P.H.
  Dean, Drexel University Dornsife School of Public Health
  (https://d rexel. ed u/dornsife/)


  Thomas Farley, M.D., M.P.H.
  Commissioner, Department of Public Health, City of Philadelphia
  (https://www. ph ila. gov/departments/department-of-pu      bl   ic-health/)


  Perry Halkitis, Ph.D.
  Dean, School of Public Health, Rutgers University-New Brunswick
  (https://sph. rutgers. ed u/)


  David T. Jones, M.S.
  Commissioner, Department of Behavioral Health and lntellectual
  disAbility Services, City of Philadelphia (https://dbhids.org/)

  Larry R. Kaiser, M.D., FAGS
  President and CEO Temple University Health System
  (https ://www.tem plehealth. org/contenUdefau   lt. htm )



  Sister Mary Scullion, R.S.M.
  president and Executive Director, Project HOME (https://projecthome.org/)


  WHAT CAN PARTICIPANTS EXPECT WHEN THEY
  COME TO SAFEHOUSE?


https ://www. safehousephilly.org/abouVfaqs                                      2t412019
           Asked
FrequentlyCase    Questions I Safehouse
               2:19-cv-00519-GAM                                          Page 8 of24
                                   Document 1-2 Filed 02/05/19 Page 8 of 24


  All participants must register and provide basic demographic information
   upon entry to the Safehouse facilities. A physical and mental health
  assessment will be conducted and a range of overdose prevention services

  offered.


  Participants seeking supervised consumption will be directed to the

  medically supervised consumption room and provided sterile consumption

  equipment and fentanyl test strips. Participants will safely dispose of used
  consumption equipment before leaving the supervised consumption area.

  Under no circumstances will Safehouse make available any narcotic or

  opioid, other than those that are FDA-approved for treating opioid addiction.

  From the consumption area, participants will be directed to the medically

  supervised observation room and offered on-site initiation of Medication
  Assisted Treatment (MAT), wound care, and referrals to primary care, social

  services, and housing opportunities. Participants may choose to go directly
  to the observation room to access MAT and other services.


  Medically trained professionals will provide overdose reversal and other

  emergency care. Safehouse personnel will be available to advise on sterile
  injection technique in order to reduce the risks of skin infections, but will not
  place needles or administer any narcotic or opioid, nor encourage the use of

  any drug.




https ://www. safehousephi I ly. org/abouVfaqs                                21412019
FrequentlyCase 2:19-cv-00519-GAM
           Asked                                                          Page9 of24
                                    Document 1-2 Filed 02/05/19 Page 9 of 24
                  Questions I Safehouse


  Certified peer specialists, recovery specialists, social workers, and case
  managers will encourage treatment readiness and facilitate access to
  medical and social services. As participants leave, additional data will be

  collected, medical and social services will be offered again, and naloxone
  will be distributed.


                                              Registratlon



                           Ass$3ment of physical and behavioral health
                                        Offer of services



         Medically               Medically             Medical services      Wraparound
        supervised              supervised                                   social services
       consumption              observataon                  Wound care
          room                     r@m                                         Referrals to
                                                        On-site initiation   social services,
          Sterile               Overdose                    of MAT            legal services,
        equipment              reversal and                                    and housing
                              emergency @re                  Referrals to    opportunities
       Fentanyl test                                         primary care
          strips               Certified peer
                                specialists
         Overdose
       reversal and           Offer of services
      emerEency care

      Safe disposal   of
        eouioment


                                         Chcd out
              Addftional &ta colHion, offer of sctvices, and naloxone dastributaon




https://www. safehousephilly.org/abouVfaqs                                                 2t4/2019
Frequently Asked
        Case     Questions I Safehouse
             2:19-cv-00519-GAM                                           24 l0 of24
                                  Document 1-2 Filed 02/05/19 Page 10 ofPage


  WHAT WILL BE THE RULES OF CONDUCT FOR
  SAFEHOUSE PARTIC!PANTS?
  All participants will be expected to comply with rules to ensure the safety of
   participants, employees, volunteers, and the public. Safehouse will develop

  detailed policies and procedures, which it will post in a conspicuous place on
   location and on its website. Safehouse's rules of use include:

      .   No one under age 18 may use the services. Appropriate referrals will be

          provided to minors.
      . No drug dealing.
      . No drug sharing.
      . No exchange of currency.
      . No sharing of consumption equipment.
      . No participant may help another consume          drugs.
      . No staff person may help a participant    consume drugs.
      .   Staff will not handle controlled substances.
      . All participants   must properly dispose of consumption equipment before

          leaving the premises.


  WHO WILL WORK AT SAFEHOUSE?
  Safehouse staff will include medically trained professionals, social workers,

  case managers, and certified peer specialists and/or recovery specialists. All

  staff will be trained in CPR and naloxone administration.




https ://www. safehousephilly. org/about/faqs                              214120t9
FrequentlyCase 2:19-cv-00519-GAM
           Asked                                                        Page
                                    Document 1-2 Filed 02/05/19 Page 11 of
                  Questions I Safehouse                                    24   ll   of24


  DO OTHER JURISDICTIONS OFFER SUPERVISED
  CONSUMPTION ROOMS AS PART OF OVERDOSE
  PREVENTION SERVICES?
  The first government-authorized supervised consumption room opened more

  than 30 years ago in Switzerland. Today, more than 120 supervised
  consumption sites are operating in Europe, Australia, and Canada. The
  availability of supervised consumption services is increasing as research
  confirms the effectiveness and the advantages to the broader community.


  DOES SUPERVISED CONSUMPTION SAVE LIVES?
  Yes. No overdose deaths have been reported at any ofthe more than 120
  supervised consumption sites worldwids.ltzl'tt8l ln Canada, the fatal overdose
  rate in the Downtown Eastside neighborhood of Vancouver, British

  Columbia, decreased by 35 percent after the city opened North America's
  first supervised consumptien si[s.ttsl Germany also experienced declines in
  overdose- and drug-related deaths in the years following the opening of a

  su   pervised consumption    site-t201




  DO PEOPLE WHO USE SUPERVISED
  CONSUMPTION SITES SEEK TREATMENT?
  Yes. Following the opening of lnsite, a supervised consumption site in
  Vancouver, the use of detoxification services in the area increased by 30
  percent.t2ll More than half (57 percent) of people in a cohort of more than

  900 long-term injection drug users sought addiction treatment within 24
  months of enrollment.l22I



https ://www. safehousephilly. orglabout/faqs                                   21412019
Frequently Asked
        Case     Questions I Safehouse
             2:19-cv-00519-GAM                                           24 12 of 24
                                  Document 1-2 Filed 02/05/19 Page 12 ofPage


  DO SUPERVISED CONSUMPTION SITES
  ENCOURAGE DRUG USE?
  No. Research shows that when managed in cooperation with local

  authorities and police, supervised consumption sites do not increase public
  disorder problems by attracting additional users and dealers to a
  nei g h borhoo d.t231,t24) N o cred i ble   evidence sug gests that su pervised

  consumption sites encourage increased drug use or initiate new users.


  DO SUPERVISED CONSUMPTION SITES INCREASE
  NEIGHBORHOOD CRIME?
  No. Considerable research on neighborhoods around safe consumption sites
  has shown no increase in crime.t2sl ln fact, a decrease in drug-related crime

  has been reported.t26l't271 Safehouse believes in a partnership with law

  enforcement and supports appropriate law enforcement measures to
  address public safety issues resulting from the opioid epidemic. Safehouse
  will actively discourage loitering.


  WHAT ARE THE BENEFITS TO THE COMMUNITY?
  Overdose prevention services will reduce fatal opioid overdoses. As

  Safehouse will provide immediate reversal in the event of overdoses, the

  strain on emergency medical services and health systems will be decreased.
  By reducing ambulance rides, emergency room trips, and hospital visits,
  overdose prevention services are expected to save Philadelphia at least $2
  million a year in health care costs.          t28l




https ://www.safehousephilly. org/about/faqs                                        21412019
FrequentlyCase 2:19-cv-00519-GAM
           Asked                    Document 1-2 Filed 02/05/19 Page 13 of
                  Questions I Safehouse                                    24 13 of 24
                                                                         Page



  ln addition, by providing a supervised place to consume drugs, fewer people
  will be using drugs on the streets. Less drug paraphernalia will be publicly
  discarded.


  DOES THE LAW ALLOW OVERDOSE PREVENTION
  SERVICES LIKE THOSE PROVIDED BY
  SAFEHOUSE?
  We believe it does. Safehouse's overdose prevention services are designed
  to save lives, which is consistent with the intent of federal drug laws.

  We believe that 21 U.S. Code $ 856 ("Section 856") was never intended to
  apply, and does not apply, to a nonprofit providing a good faith, public health

  approach to overdose prevention services, including a supervised

  consumption room. The purpose of a supervised consumption room is to

  carry out legitimate medical and public health initiatives that offer

  scientifically proven interventions effective for encouraging treatment and
  rehabilitation of individuals addicted to opioids.


  Section 856 prohibits maintaining any place "for the purpose of . . . using

  any controlled substance." The purpose of a supervised consumption room

  is to save lives by preventing fatal overdoses and encouraging participants

  to enter into treatment. lt is intended solely as a place to address the public
  health crisis of opioid addiction by providing harm reduction and emergency

  response in the event of an overdose or other medical emergency, in




https ://www. safehousephil ly. org/about/faqs                                21412019
Frequently Asked
        Case     Questions I Safehouse
             2:19-cv-00519-GAM                                           24 14 of 24
                                  Document 1-2 Filed 02/05/19 Page 14 ofPage


  addition to providing counseling about safer injection practices and referrals

  to other social and health services including referrals to addiction treatment,
  medical care, housing, and other related comprehensive social services.


  The express statutory restrictions set forth under Section 856 are not clearly

  applicable to a supervised consumption room that will be utilized as part of

  Safehouse's holistic approach to saving lives and providing overdose
  prevention services.


  Philadelphia has a history of creative public health initiatives and
  prosecutorial discretion. ln 1992, then-Mayor Rendell and the Board of

  Health authorized by executive order Prevention Point Philadelphia's syringe
  exchange program to protect public health by preventing the transmission of

  HlV. Syringe exchange in Philadelphia has been


  found to be an effective harm reduction method. lndeed, syringe exchange

  has reduced new HIV cases in injection drug users in Philadelphia by more

  than 95 percent, from 819 cases in 1992 when Prevention Point opened to
  just 27 cases in 2016.t2st


  Effective syringe exchange programs also increase the number of injection

  drug users referred to and retained in substance use treatment. ln addition,
  they increase referral and entry opportunities for social services such as
  housing, case management, and medical 62rs.laol Studies also have found

  that syringe exchange programs do not increase injection drug     use.tarJ



  WILL SAFEHOUSE SEEK A PARTNERSHIP WITH

https ://www. safehousephilly. org/about/faqs                                  2t4120t9
FrequentlyCase 2:19-cv-00519-GAM
           Asked  Questions I Safehouse                                    24 l5 of24
                                    Document 1-2 Filed 02/05/19 Page 15 ofPage


  LAW ENFORCEMENT?
  Yes. Safehouse hopes to have a mutually beneficial, productive partnership
  with law enforcement, as we have a shared goal of making the community
  safer.


  ln Vancouver, police leaders strongly support overdose prevention services.
  I33l   Bill Spearn, a longtime inspector with the Vancouver Police Department,

  formerly a staunch opponent of the sites, now admits that he was wrong. ln
  May 2018, he said:     'lf you want to keep these people alive long enough to
  get them into treatment, you have to give them a space to use."


  ln reflecting on the benefit of Vancouver's overdose prevention services,
  Spearn said "it made sense to me that the reason that the number of

  overdoses that I was attending, or my members were aftending, had
  dropped significantly, was because of lnsite."tsal


  WILL DATA BE COLLECTED AT SAFEHOUSE?
  Yes. Data will be collected on a range of information points, including: client
  demographics, needs assessments, utilization, and referrals for treatment.
  An evaluation of the impact of the services on overdose fatalities and use of
  drug treatment will be conducted. Data collection and analysis will be
  conducted in a manner that respects and preserves client privacy and

  confidentiality.




https ://www. safehousephilly.org/about/faqs                                 2t4t20r9
Frequently Asked
        Case      Questions I Safehouse
              2:19-cv-00519-GAM                                           24 16 of 24
                                   Document 1-2 Filed 02/05/19 Page 16 ofPage


  HOW CAN I FINANCIALLY SUPPORT THE EFFORTS
  OF SAFEHOUSE?
  lf you'd like to support Safehouse, please send donations to:
    Safehouse
     PO Box 36788

     Philadelphia, PA 19107


  Or click here to donate via PayPal (https://www.paypal.com/cgi-bin/webscr?
  cmd=_s-xcl ick&hosted_button_id=2D9UWP35AH DMW).


  At this time, contributions to Safehouse are not tax-deductible for federal
  income tax purposes.




   REFERENCES:

      . American MedicalAssociation                (2017, June 12) AMA Wants New

          Approaches to Combat Synthetic and lnjectable Drugs [Press release].
          Retrieved Sept. 1 2, 201 8, from https://www.ama-assn.org/ama-wants-

          new-approaches-combat-synthetic-a nd-i njectable-d rugs
          (https://www. ama-assn. org/a ma-wants-new-approaches-com bat-

          synthetic-and-i njectable-d   ru   gs)

          back to footnote 1 source
      .   City of Philadelphia, Department of Public Health, Department of
          Behavioral Health and lntellectual disAbility Services, Office of the
          Mayor (2018, Jan. 23). City Announces Progress on Opioid Task Force




https ://www. safehousephi I ly. org/about/faqs                                    2t4t2019
FrequentlyCase 2:19-cv-00519-GAM
           Asked                                                        PagelT
                                    Document 1-2 Filed 02/05/19 Page 17 of
                  Questions I Safehouse                                    24  of24


         Recommendations [Press release]. Retrieved Sept. 9, 2018, from

         https://www. phila. gov/201 8-01 -23-city-announces-progress-on-opioid-

         task-force-recommendations/ (https://www. phila. gov/201 8-01 -23-city-
         an nou nces-prog   ress-on-opioid-task-force-recommendations/).

         back to footnote 2 source
     .   Logan, D.E. & Marlatt, G.A., Harm Reduction Therapy: A Practice-
         Friendly Review of Research, NCBI (Feb. 2010), available at

         https://www. ncbi. nlm. nih. gov/pmc/articles/PMC3928290/

         (https://www. ncbi. nlm. nih. gov/pmc/articles/PMC3928290/) ("As

         described, harm reduction interventions are demonstrably effective for
         alcohol and substance abuse in many settings and with many
         populations. They are also effective in recruiting a larger proportion of

         afflicted clients and in reaching several populations (e.9., worksite,
         homeless) that conventional treatment programs rarely reach'").
         back to footnote 3 source
     .   Division of Health Data and Policy, lllinois Department of Public Health,

         State of lllinois Comprehensive Opioid Datq Report, Dec. 4 2017 ,lrom

         http://dph.illinois.gov/sites/defaulufiles/publications/publicationsdoil-
         opioid-data-repo   rt.   Pdf

         (http://dph. illinois. gov/sites/defaulufiles/publications/pu blicationsdoil-

         opioid-data-report.pdf); Paone, D. Tuazon, E., Nolan, M., & Mantha, S.'
         "Unintentional Drug Poisoning (Overdose) Deaths lnvolving Heroin

         and/or Fentanyl in New York City, 2000-2015," New York City
         Department of Health and Mental Hygiene: Epi Data Brief August 2016
         (74), from



https ://www.safehousephilly.org/about/faqs                                         2t4120t9
Frequently Asked
        Case                      Document 1-2 Filed 02/05/19 Page 18 ofPage
                 Questions I Safehouse
             2:19-cv-00519-GAM                                           24                l8 of24


          https://www1 . nyc. gov/assets/doh/downloads/pdf/epi/databrief/4.             pdf

          (https://wwwl .nyc.gov/assets/doh/downloads/pdf/epi/databriel/4.pdf).
          back to footnote 4 source
      .   The Mayor's Task Force to Combat the Opioid Epidemic in
          Philadelphia, Final Report and Recommendations. 2017 : Philadelphia,

          PA. from https://dbhids.org/wp-

          contenUuploa dsl2017 lO4lOTF_Report. pdf. (https://dbhids.org/wp-

          contenUu ploa dsl20   17 I 041   OTF_Report, pdf. )

          back to footnote 5 source
      .   City of Philadelphia, Department of Public Health (2018, April). Fatal
          Drug Overdoses in Philadelphia, 2017.from
          https://www. phila. gov/health/pdfs/charto/o20v3e1 .pdf

          (https://www. ph ila. gov/health/pdfs/chart%20v3e     1   .   pdf)

          back to footnote 6 source
      .   tbid.

          back to footnote 7 source
      .   Office of the Medical Examiner, Philadelphia Department of Public

          Heafth. (2018). Unintentional Drug Related Deaths by Year 2003-2017.

          Retrieved on Oct 1, 2018 from

          https://public.tableau.com/profile/pdph#llvizhomelUnintentionalDrugRelate
          (https://public.tableau.com/profile/pdph#!/vizhome/UnintentionalDrugRelatt

          back to footnote 8 source
      .   Combating the opioid epidemic I Department of Behavioral Health and

          lntellectual disAbility Services (n.d. ). Retrieved Sept. 1 4,       201   8, from

          https://www. ph i la. gov/prog rams/com bati ngthe-opioid-epidemic/



https ://www. safehousephilly. org/abouVfaqs                                              2/412019
FrequentlyCase 2:19-cv-00519-GAM
           Asked                    Document 1-2 Filed 02/05/19 Page 19 of
                  Questions I Safehouse                                    24 19 of 24
                                                                        Page



         (https://www. ph i la. gov/prog rams/combati   n   g-the-opioid-epidemic/)

         back to footnote 9 source
     . tbid.
         back to footnote 10 source
     .   Mayor's Task Force to Combat the Opioid Epidemic (2017), supra note

         5.

         back to footnote 11 source
     . tbid.
         back to footnote 12 source
     .   Wood, E. (2004). Changes in public order after the opening of a
         medically supervised safer injecting facility for illicit injection drug users

         Canadian Medical Association Journal, 171(7), 731-734.

         doi: 1 0. 1 503/cmai.1 04077 4

         back to footnote 13 source
     .   Wood, E., Tyndall, M. W., Lai, C., Montaner, J. S., & Kerr, T. (2006).
         lmpact of a medically supervised safer injecting facility on drug dealing

         and other drug-related crime [Abstract]. Substance Abuse Treatment,

         Prevention, and Policy,l (13), 14. doi:1 0.1 18611747 -597X-1- 1 3;

         Supervised lnjection Services. (2018, August 20). Retrieved Sept. 13,

         201 8,   from https://www.toronto.calcommunity-people/health-wellness-
         care/health-programs-advice/su pervised-injection-services/
         (https://www.toronto.calcommunity-people/health-wellness-care/health-
         programs-advice/su pervised-injection-services/)

         back to footnote 14 source




https ://www. safehousephilly. org/about/faqs                                         2/4/2019
Frequently Asked
        Case     Questions I Safehouse
             2:19-cv-00519-GAM                                           24 20 of 24
                                  Document 1-2 Filed 02/05/19 Page 20 ofPage


      .   Kerr, T., PhD, Tyndall, M. W., MD, Zhang, R., MSc, Lai, C., MMath,

          Montaner, J. S., MD, & Wood, E., PhD. (2007). Circumstances of First
          lnjection Among lllicit Drug Users Accessing a Medically Supervised

          Safer lnjecting Facility. American Journalof Public Health,97(7), 128-
          1   30. doi:10.21 05/AJPH.2006.086256.

          back to footnote 15 source
      .   Wood, E., Tyndall, M. W., Zhang, R., Montaner, J. S., & Kerr, T. (2007).
          Rate of detoxification service use and its impact among a cohort of

          supervised injecting facility users. Addiction,102(6), 916-919.

          doi: 1 0. 1 1 1 1 lj.1 360-0443.2007 .01 81 8.x

          back to footnote 16 source
      . Alternatives To Public lnjection, Harm Reduction Coalition (2016) from
          https://harmreduction.org/wp-contenUuploads/2016/05/Alternatives-to-

          Pu... (https://harmreduction.org/wp-
          contenUu ploa dsl201 6 I 05 I Alternatives-to-P   u bl   ic-l njection-report. pdf)

          back to footnote 17 source
      .   Kerr, T., Tyndall, M. W., Lai, C., Montaner, J. S., & Wood, E. (2006).

          Drug-related overdoses within a medically supervised safer injection

          facility. lnternational Journal of Drug Policy,17(5), 436441.
          doi:'t 0. 1 01 6/j.dru9po.2006.05.008

          back to footnote 18 source
      .   Marshall, B. D., Milloy, M., Wood, E., Montaner, J. S., & Kerr, T. (2O11).

          Reduction in overdose mortality after the opening of North Americas
          first medically supervised safer injecting facility. A retrospective
          popu lation-based study. Th e La n cet, 37 7 (977 5),        1   429-1 437   .




https ://www. safehousephilly.orglabout/faqs                                                214/2019
FrequentlyCase 2:19-cv-00519-GAM
           Asked                    Document 1-2 Filed 02/05/19 Page 21 of
                  Questions I Safehouse                                    24 2l of 24
                                                                        Page



         doi: 1 0. 1 01 6/s01 40-6736(1 0)62353-7

         back to footnote 19 source
     .   Degkwitz, P., Haasen, C., Verthein, U., and Zurhold, H. (2003). Drug

         Consumption Rooms in Hamburg, Germany: Evaluation of the Effects
         on Harm Reduction and the Reduction of Public Nuisance. Joumal of
         Drug /ssues, 33, 663-688.

         back to footnote 20 source
     .   Wood, et al. (2007), suPra note 16.

         back to footnote 21 source
     . DeBeck K., KerrT., Bird L., et al.'lnjection             Drug Use Cessation and

         Use of North America's First Medically Supervised Safer lnjecting

         Facility." Drug Alcohol Depend. 2011 Jan.15; 113(2-3): 172-176. doi:

         1   0.   1   01   6/j.drugalcdep.201   0 .07   .023.

         back to footnote 22 source
     . Vancouver's               INSITE Service and Other Supervised lnjection Sites:

         What Has Been Learned from Research? - Final Report of the Expert
         Advisory Commiftee on Supervised lnjection Site Research (2008, April
         3). Health Canada. Retrieved Sept. 13, 2018, from
         https://www. canada. calen/health-canada/corporate/about-health-

         canada/reports-publications/vancouver-insite-service-other-supervised-
         injection-sites-what-been-learned-research. htm l#pu b
         (https://www. canada. calen/health-canada/corporate/about-hea lth-

         canada/reports-publications/vancouver-insite-service-other-supervised-
         injection-sites-what-been-learned-research. html#pub).

         back to footnote 23 source



https ://www. safehousephilly.org/about/faqs                                            2t4/2019
Frequently Asked
        Case     Questions I Safehouse
             2:19-cv-00519-GAM                                           24 22 of24
                                  Document 1-2 Filed 02/05/19 Page 22 ofPage


      . Kerr, T., et al. (2007), supra note 15.
          back to footnote 24 source
      . Wood, E., et al. (2006), supra note 14.
          back to footnote 25 source
      . Wood, E. (2004),        supra note 13.

          back to footnote 26 source
      .   Supervised lnjection Services. (2018, Aug. 20), supra note 14.
          back to footnote 27 source
      .   Larson, S., Padron, N., Mason, J. & Bogaczyk(2017) Superuised

          Consumption Facilities     -   Review of the Evidence. Retreived from

          https://healthdocbox. com/Su bstance_Abuse/72880022-Supervised-

          consu mption-faci ities-review-of-the-evidence-sharon-larson-phd-
                            I




          norma-padron-phd-jen n ifer-mason-tyler-bogaczyk. htm     I



          (https ://healthdocbox. com/S u bstance_Abuse/72880022-S upervised-

          consumption-faci lities-review-of-the-evidence-sharon-larson-phd-

          norma-pad ron-phd-jenn ifer-mason-tyler-bogaczyk. html )

          back to footnote 28 source
      .   Philadelphia Department of Public Health,AlDS Activities Coordinating

          Office Surveillance Report, 2016. Philadelphia, PA: City of Philadelphia;

          September 2017.

          back to footnote 29 source
      .   Des Jarlain, D., & Braine, N., Assessrng syringe exchange programs
          (2004). Addiction, 99(9), 1081-1 082. doi:10.1 1111j.136o-

          0443.2004.00800.x

          back to footnote 30 source



https ://www. safehousephil ly.org/about/faqs                                     21412019
FrequentlyCase 2:19-cv-00519-GAM
           Asked                    Document 1-2 Filed 02/05/19 Page 23 of
                  Questions I Safehouse                                    24 23 of 24
                                                                        Page



     .    Frakt, A., Ph.D. (2016, Sept. 2). Effectiveness and cost-effectiveness of

          syringe exchange programs [Web log post]. AcademyHealth.org,

          Retrieved Sept. 24, 2018, from

          https://www. academyhealth. orgl nodel221      1


          (https://www. academyheallh. org I nodel221 I )

          back to footnote 31 source
     .    Whelan, A., A Vancouver cop tells Philadelphia why he changed his

          mind on safe injection slfes, Philly.com (https://Philly.com), Apr. 3 2018,

          http://www2.philly.com/philly/health/addiction/safe-injection-sites-
          opioids-philadelphia-vancouver-temple-university-201 80403. html
          (http://www2.philly.com/philly/health/addiction/safe-injection-sites-

          opioids-philadelphia-vancouver-temple-university-201 80403. html)

          back to footnote 32 source
     .    Mannarino, D., lnside supervised iniection sifes: How they work in the
          fight against opioid crisis, WP|X11 NY, May 8 2018,
          https://pixl 1 .coml201 8l 05/08/inside-supervised-injection-sites-how-
          they-work-i n-the-fig ht-aga i nst-opioid-crisis/

          (https://pixl 1.coml2018lO5/08/inside-supervised-injection-sites-how-

          they-work-i n-the-fi g ht-against-opioid-crisis/)

          back to footnote 33 source
      .   Gordon, Elana, Lessons from Vancouver: U.S. clties consider
          superuised injection facilities, WHYY, July 5, 2018'

          https://whyy.org/segments/lessons-from-vancouver-u-s-cities-consider-

          supervised-injection-facilities/ (https://whyy.org/segments/lessons-from-




https ://www. safehousephilly.org/about/faqs                                        21412019
Frequently Asked
        Case                      Document 1-2 Filed 02/05/19 Page 24 ofPage24
                 Questions I Safehouse
             2:19-cv-00519-GAM                                           24    of24


        va   ncouver-u-s-cities-consider-su pervised-i njection-faci ities/)
                                                                     I




        back to footnote 34 source




         ABOUT

         Articles of lncorporation (/abouUarticles-incorporation)

         Frequently Asked Questions (/abouUfaqs)




                                    Log in (/user/login)




https ://www. safehousephi lly.org/about/faqs                                  21412019
            Case 2:19-cv-00519-GAM Document 1-3 Filed 02/05/19 Page 1 of 2



                                                                U.S. Depertment of Justice

                                                                United States Anorney

                                                                Eastern Disnict of Peansl        lwnia
trillian ll. llcslr",in                                         61 5   Chetdu,   grea
United   Sto,/ss   .lttom4'                                     Snre 1250
                                                                Philadel?hio. P.nn$Iwnia   I9I   N-1176
                                                                ot5) 86t-t200


                                                         November 9, 2018


Via Certified Mail (Return Receipt Requested)
and First Class Mail

Jose     A. Benitez, M.S.W,
President
Ronda B. Goldfein, Esquire
Vice President
Safehouse
c/o Prevention Point Philadelphia
291 3- 15 Kensington Avenue
Philadelphia, PA 19134

             Re:              Safehouse/ProposedlnjectionSite

Dear Mr. Benitez and Ms. Goldfein:

         Earlier this month, Safehouse announced its formation as a nonprofit and intention to
open at least one   facility in Philadelphia where, among other things, "participants" could
inject controlled substances such as heroin and fentanyl in a 'tonsumption room" under
medical supervision. It also plans to offer onsite medical care and referral services such as
wound care, onsite initiation ofmedication-assisted treatment for substance abuse, and
referrals to primary care. In addition, it will offer a series of "wrap-around social services"
such as referrals to social services, legal sen ices, and housing opportunities.

       While the U.S. Attomey's Office supports many of the services that Safehouse
proposes to offer, including the medical and social referral services, Safehouse's proposed
'tonsumption room" for injection of illicit drugs would violate federal law. Specifically,
Title 21, United States Code, Section 856 provides in relevant part that "it shall be unlawful
to":

                   (a)(l) knowingly   open or maintain any place for the purpose of manufacruring,
                   distributing, or using any controlled substance;

                   (a[2)  manage or control any place whether permanently or temporarily, either as
                   an owner, lessee, agent, employee, occupant, or mortgagee, and knowingly and
                   intentionally r€nt, lease, profit from, or make available for use, rvith or without
       Case 2:19-cv-00519-GAM Document 1-3 Filed 02/05/19 Page 2 of 2

Safehouse
c/o Prevention Point Philadelphia
November 9, 201 8
Page Two

        compensation, the place for the purpose of unlawfully manufacturing, storing,
        distributing, or using a controlled substance-

Section 856(a)(2), in particular, encompasses a broad range of rclationships and conduct. It
reaches a person or enlity who has management or control over a place made available for the
unlawful use ofcontrolled substances, whether "permanently'' or 'temporarily." lt covers not
only landlords, but also lessees, agents, employees, occupants, and even mortgagees (i'e',
lending institutions). lr applies whether the place is made available "with or without
compensation," explicitly encompassing a situation such as this one where Safehouse does not
plan to profit from the use of the property. Morcover, the statute makes no exception for
Lntities, such as Safehouse, who claim a benevolent purpose or purpose other than the use of
conrolled substances.   See,   e.g., Ilnited States v. Tamez'941F -2d 770,774   (fth Cir' l99l)'

       Please ensure that your organization, board members, and employees comply          with
federal law. The Department of Justice     will   pursue appropriate legal remedies should you fail
to ensure your organization's compliance.

        The Department of Justice is committed to ending the opioid epidemic through
prcvention, enforcement, and treatment efforts. We recognize rhat Safehouse and its
proponents thare our goal of combatting the scourge of opioid abuse. I appreciated the rccent
opponunity to tour Prevention Point with Mr. Benitez and I thank Ms. Goldfein for
prcractively contacting my olfice lo keep us apprised of Safehouse's intentions. Many of the
services Safehouse intends to provide appear worthwhile and commendable. While we do not
and cannot approve of Safehouse's 'tonsumption room," we invile a continuing dialogue with
you to hear more about your proposal and to discuss how we can work together to fight this
epidemic within existing federal law.

                                                  Very truly yours,


                                                     D1fu..ay         *0----
                                                  WILLIAM M. MCSWAIN
                                                  United States Attomey
   Case 2:19-cv-00519-GAM Document 1-4 Filed 02/05/19 Page 1 of 2

Safehouse
A public health approach to overdose prevention in philadetphia




November 26, 2018                                       tilt\   [rr 30     p:
                                                                                0't
William M. McSwain
U.S. Department of Justice
U.S. Attomey
Eastem District of Pennsylvania
615 Chestnut Street
Suite 1250
Philadelphia,   P   A   19106-447 6




Dear U.S. Attomey McSwain:

Thank you for letter ofNovember 9 and the invitation to continue the dialogue about our
efforts to provide overdose prevention services. We are grateful for a Department
ofJustice that embraces the need to combat the scourge ofopioid abuse.

To ensure candor in our ongoing dialogue, we would like to share our thoughts about
this initiative.

We respectfully disagree with the conclusion that Safehouse's proposed consumption
room would violate federal law. The legislative intent of Title 21, United States Code,
Section 856 is to prohibit individuals from knowingly allowing their property ro be used
for the purpose ofdistributing or using drugs for profit. We believe that a proper and
constitutional application of Section 856 does not prohibit our primary
purpose of preventing fatal overdoses.

Overdose prevention is part ofa multifaceted public health approach to combating the
opioid crisis. Extensive research has demonstrated the benefits ofoverdose prevention
services for people who use drugs and the communities where drug use occurs. For more
on the services to be offered, please see safehousephilly.org.

Moreover, the leaders and organizers of Safehouse are motivated by the Judeo-Christian
beliefs ingrained in us from our religious schooling, our devout families and our practices
of worship. At the core ofour faith is the principle that preservation of human life
overrides any other considerations. As witnesses to great losses of life in our
community, we are compelled by our religious beliefs to take action to save lives.

Finally, we hope that the U.S. Attomey's otlice will exercise prosecutorial discretion in
assessing our proposed overdose prevention services. This is not a request that your
oflice approve or ignore Safehouse's proposed consumption room, but rather that the



                                 P. O. Box 36788, Philadelphia, PA 19107
                                          satehousephilly.org
   Case 2:19-cv-00519-GAM Document 1-4 Filed 02/05/19 Page 2 of 2




same discretion in prosecution, that is shown in a range ofactivities that may be
considered unlawful, be exercised here.

We welcome the opportunity to meet and discuss our shared goals offighting this
epidemic.



Respectfully



     a                                                                              L-
Jose A. Benitez, M.S.
